             Case 1:20-cr-00694-AT Document 9 Filed 01/15/21 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: __________________
                                                                     DATE FILED: _1/15/2021____

               -against-
                                                                                    20 Cr. 694 (AT)
DAVID RAINEY,
                                                                                       ORDER
                                Defendant.
ANALISA TORRES, District Judge:

       The initial conference scheduled for February 4, 2021, is RESCHEDULED to February 3,

2021, at 11:00 a.m. The time between January 22, 2021, and February 3, 2021, is excluded under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), because the ends of justice served by excluding such

time outweigh the interests of the public and Defendant in a speedy trial in that this will allow the

Court to schedule a remote proceeding in light of the ongoing public health crisis caused by COVID-

19.

       On January 14, 2021, Defendant’s counsel filed a letter requesting appointment of new

counsel because “a potential non-waivable conflict” has arisen between Defendant Rainey and a

different client. ECF No. 8. Accordingly, Defendant Rainey and his counsel, John A. Diaz, shall

appear for the initial conference, where a substitution of counsel hearing will also take place.

       SO ORDERED.

Dated: January 15, 2021
       New York, New York
